DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of current rejection using Reati (US 2011/0183043).

Specification
The previous specification objection is withdrawn.

Claim Objections
The previous claim objections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 at line 16, “directly and/or indirectly” is not clear if “directly and indirectly” is limitation or “directly or indirectly” is the limitation.
In claim 8 at line 3, “the injection-side bottom” lacks antecedent basis without a preceding “injection-side bottom”.
In claim 8 at line 4, it is not clear if “a terminal flange” is same as or different from “a terminal flange” in claim 1 at line 4.
In claim 8 at line 8, it is not clear if “the injection –side bottom” is same as “the injection-side bottom” in claim 8 at line 3 or not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Glucksman (US 2009/0007793) in view of Reati (US 2011/0183043).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, PGP23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

Regarding claim 1, Glucksman discloses 
An extraction capsule (an assembled capsule 20 containing a small amount of infusible material; P39:2-3 and P52:2, Fig. 5 squeezed by “56” and “121” in Figs. 4, 14-15

    PNG
    media_image1.png
    293
    335
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    412
    490
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    581
    536
    media_image3.png
    Greyscale
), which 
contains a substance (a small amount of infusible material; P39:2-3, Figs. 4, 14-15) for preparing a liquid food (brewed beverage; P80:6), comprising 

an extraction-side bottom (Bottom surfaces; Fig. 5 [including] a central dispensing structure 33; P53:8, Figs. 5,7

    PNG
    media_image4.png
    392
    643
    media_image4.png
    Greyscale
) with an outlet opening (a central aperture 34; P53:9, Fig. 5) and a lateral wall (30, Fig. 5) that adjoins the extraction-side bottom and has a terminal flange (a radially outwardly extending flange 31; P53:3-4, Fig. 5) aligned radially outward, and an injection-side filling opening (the muzzle of “the interior surface of the side wall 30”; P58:7-8, Fig. 5) on a side (inside of “30”; Fig. 5) of the capsule opposite to the extraction-side bottom, which is closed by a sealing film (a gas impermeable sealing foil 65; P66:8-9, Fig. 11 wherein “64” is “62” in Fig. 5 and a bigger “65” covers the muzzle

    PNG
    media_image5.png
    191
    485
    media_image5.png
    Greyscale
), 

the extraction-side bottom having a stationary peripheral edge area (a circular ledge 38 at the intersection of the side wall 30 and the floor 32; P54:11-12, Figs. 5,7), and a circumferential area (the outer circumferential corner of “a floor 32” close to “30”; P53:6, Fig. 5) that circumferentially borders an annular edge area (the vertical wall at the outer circumferential corner of “a floor 32”; P53:6, Fig. 5) on a center side (a floor 32 including “41” and “35”; P53:6, Fig. 5) and adjoins a bottom plate (a free end 41 of the collar 40: P56:1-2, Fig. 5  [including] a thin gas impermeable sealing foil 42; P56:2-3, Fig. 5 wherein “42” is fixed on “41”) which prior to use lies in a first position (the original position and shape of “a thin gas impermeable sealing foil 42”; P56:2-3, Fig. 5) in a plane (the plane containing “a thin gas impermeable sealing foil 42”; P56:2-3, Fig. 5) which is farther away from the plane (the plane containing “a gas impermeable sealing foil 65”; P66:8-9, Fig. 5,11) in which the sealing film (65; P66:8-9, Fig. 11) lies on the injection-side filling opening than the stationary peripheral edge area,

a perforator (the spout 35; P80:5, Fig. 15 wherein the edge of “35” pierces “42”) arranged on or at a side (bottom side of “41”; Fig. 7) of the bottom plate, and directed toward (deformed and pushed upward to the coffee “25”; Fig. 15 wherein the limitation “directed toward” is limiting one of both “a perforator” and “the bottom plate” and need “and” before to limit “a perforator”) the interior side (the space between “62” and “42”; Fig. 5) of the extraction capsule, 

wherein the bottom plate can be moved (deformed and pushed upward as graphically disclosed in Fig. 15) from the first position into a second position (the deformed upward position of “42”; Fig. 15) close to the sealing film (65; P66:8-9, Fig. 11) that closes the injection-side filling opening, wherein an extraction-side sealing film (a thin gas impermeable sealing foil 42; P56:2-3, Fig. 5) to be perforated (as graphically disclosed in Fig. 15) 
the extraction capsule, and is penetrated by the perforator in the second position, 

wherein the circumferential area is designed as an annular and U-shaped channel (“U-shaped trough”; Fig. 5) with a wall (one of the two vertical walls of “U-shaped trough”; Fig. 5) by comparison to the bottom plate and stationary peripheral edge area. 

Glucksman discloses “a circumferential area”, “a wall”, “an extraction-side sealing film” and “the extraction capsule” as mapped above, but is silent regarding
a circumferential hinge area with a thinned wall (one of the two vertical walls of “U-shaped trough”; Fig. 5) by comparison to the bottom plate and stationary peripheral edge area

However, Reati discloses, in the analogous field for “Pre-charged Ground Coffee Capsule”(title, Fig. 12

    PNG
    media_image6.png
    305
    439
    media_image6.png
    Greyscale
),
a circumferential hinge area (the circumferential boundary of “Thin Hinge” of “a central portion 217; P35:5-6, Fig. 12 wherein “217” is thinner than “107”) with a thinned wall (the thin wall of “Thin Hinge”; Fig. 12 [made of] made of a metal foil material, such as aluminium or the like, combined with a layer of a thermoplastic resin; P30:7-8) by comparison to the bottom plate (The more rigid axial portion 227; P35:7, Fig. 12) and stationary peripheral edge area (the bottom wall 207, P35:5, Fig. 12)

	The advantage of using Reati’s Thin Hinge is not only to vary shape and design which normally have a dual function (P3:5-6), but also to use both in espresso coffee machines and in traditional "moka" or similar coffee machines (P6:9-10).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Glucksman with Reati by replacing Glucksman’s shape and material of the floor 32 with Reati’s Thin Hinge made of a metal foil material, such as aluminium or the like, combined with a layer of a thermoplastic resin in order not only to vary shape and design which normally have a dual function, but also to use both in espresso coffee machines and in traditional "moka" or similar coffee machines.

Regarding claim 2, Glucksman in view of Reati discloses 
the bottom-side end (Glucksman: circumferential bottom end of “21”) of the lateral wall (Glucksman: the vertical wall of “21”, Fig. 5 wherein the spec discloses a lateral wall 3 in Fig. 1) has molded onto a circumferential console (Glucksman: a circular ledge 38; P54:11-12, Fig. 5), onto which the extraction-side bottom (Glucksman: Bottom surfaces; Fig. 5 [including] a central dispensing structure 33; P53:8, Fig. 5) is molded, wherein the circumferential console defines a plane (Glucksman: a horizontal plane containing “a circular ledge 38”; P54:11-12, Fig. 5) which in the first position of the bottom plate (Glucksman: a thin gas impermeable sealing foil 42; P56:2-3, Fig. 5 [and] a free end 41 of the collar 40: P56:1-2, Fig. 5 wherein “42” is fixed on “41”) lies completely above the perforator  (Glucksman: the spout 35; P80:5, Fig. 15 wherein the edge of “35” pierces “42”). 

Regarding claim 3, Glucksman in view of Reati discloses 
an extraction-side, perforable sealing film (Glucksman:  thin gas impermeable sealing foil 42; P56:2-3, Fig. 5) connected with the circumferential console (Glucksman: a circular ledge 38; P54:11-12, Fig. 5) is applied thereto. 

Regarding claim 4, Glucksman in view of Reati discloses 
the outlet opening (Glucksman: a central aperture 34; P53:9, Fig. 5) is arranged centrally on the bottom plate (Glucksman: a thin gas impermeable sealing foil 42; P56:2-3, Fig. 5 [and] a free end 41 of the collar 40: P56:1-2, Fig. 5 wherein “42” is fixed on “41”), and an 
protruding edge (Glucksman: the spout 35; P80:5, Fig. 15 wherein the edge of “35” pierces “42”) borders the outlet opening. 

Glucksman discloses “a protruding edge” and “the outlet opening” as mapped above, but is silent regarding
an inwardly protruding edge  borders the outlet opening.

However, Glucksman-passage 61 discloses “a protruding edge” and “the outlet opening” as mapped above, but is silent regarding
an inwardly protruding edge (the edges forming “a plurality of radially facing, arched passages 61”; P65:4-5, Fig. 5 [and] the cylindrical body 60 to facilitate piercing; P65:6-7) borders the outlet opening (a breakout 62; P65:5, Fig. 5 wherein rotating “20” upside-down, the inlet becomes the outlet).

	The advantage of using Glucksman’s inward edges forming “a plurality of radially facing, arched passages 61” is to form a flow path suiting a user specific application.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Glucksman in view of Reati with Glucksman-passage 61 by replacing the outward attitude of spout 35 with Glucksman’s inward edges forming “a plurality of radially facing, arched passages 61” in order to form a flow path suiting a user specific application.

Regarding claim 5, Glucksman in view of Reati discloses 
a separate perforation plate (Glucksman: the flat surface between “35” and “41”; Fig. 5 ) lies on the bottom plate (Glucksman: a thin gas impermeable sealing foil 42; P56:2-3, Fig. 5 [and] a free end 41 of the collar 40: P56:1-2, Fig. 5 wherein “42” is fixed on “41”), and has molded onto it the perforator (Glucksman: the spout 35; P80:5, Fig. 15 wherein the edge of “35” pierces “42”). 

Regarding claim 6, Glucksman in view of Reati discloses 
the thickness (Glucksman: the thickness of the flat surface between “35” and “41”; Fig. 5 ) of the separate perforation plate (Glucksman: the flat surface between “35” and “41”; Fig. 5 ) at least approximately corresponds to the height (Glucksman: the height of the tapered surface of “35”; Fig.5) of the inwardly protruding edge (Glucksman: the tapered surface of “35”; Fig.5 [in view of] Glucksman: the edges forming “a plurality of radially facing, arched passages 61”; P65:4-5, Fig. 5 [and] the cylindrical body 60 to facilitate piercing; P65:6-7) that borders the outlet opening (Glucksman: a central aperture 34; P53:9, Fig. 5). 

Regarding claim 7, Glucksman in view of Reati discloses 
the stationary, peripheral edge area (Glucksman: a floor 32; P53:6, Fig. 5) of the bottom is provided with radially aligned stiffening ribs (Glucksman: ribs 36 and 37; P54:2, Fig. 6). 

Regarding claim 10, Glucksman in view of Reati discloses 
a step (Glucksman: Cutting; Fig. 6

    PNG
    media_image7.png
    514
    640
    media_image7.png
    Greyscale
) is molded in each of the stiffening ribs (Glucksman: 36,37; Fig. 6) at the same height, wherein the steps together define a console (Glucksman: a circular ledge 38; P54:11-12, Fig. 5)  on which lies the centered insertion capsule (Glucksman: “23”, “25” and “24”; Fig. 5, intended usage). 

Regarding claim 11, Glucksman in view of Reati discloses 
the steps (Glucksman: Cutting; Fig. 6) in the stiffening ribs (Glucksman: 36,37; Fig. 6) of the extraction capsule (Glucksman: “20”; Fig. 5) lie radially closer to the outlet opening (Glucksman: a central aperture 34; P53:9, Fig. 5) in the extraction bottom (Glucksman: Bottom surfaces; Fig. 5 [including] a central dispensing structure 33; P53:8, Fig. 5) of the extraction capsule than the circumferential console (Glucksman: a circular ledge 38; P54:11-12, Fig. 5) at the end (Glucksman: circumferential bottom end of “21”) of the lateral wall (Glucksman: the vertical wall of “21”, Fig. 5 wherein the spec discloses a lateral wall 3 in Fig. 1), so that flow-through openings remain between the lateral wall of the extraction capsule and the ribs with the insertion capsule (Glucksman: “23”, “25” and “24”; Fig. 5, intended usage) inserted. 

Allowable Subject Matter
Claim 8 and dependent claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for the Indication of Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, Glucksman in view of Reati discloses 
an insertion capsule is held in the extraction capsule (an assembled capsule 20 containing a small amount of infusible material; P39:2-3 and P52:2, Fig. 5), and has an injection bottom that aligns flush with the terminal flange of the extraction capsule, wherein the injection-side bottom of the insertion capsule is adjoined by a conical lateral wall, on which is molded a terminal flange to which a sealing film is applied that closes the filling opening of the insertion capsule on the extraction side, and wherein the insertion capsule lies on the console (a circular ledge 38; P54:11-12, Fig. 5) of the extraction capsule, and the insertion capsule is held in position by the sealing film of the extraction capsule, which is also connected with the injection-side bottom of the insertion capsule.

Glucksman discloses “the extraction capsule” as mapped above, but Glucksman in view of Reati is silent regarding
	an insertion capsule is held in the extraction capsule, and has an injection bottom that aligns flush with the terminal flange of the extraction capsule, wherein the injection-side bottom of the insertion capsule is adjoined by a conical lateral wall, on which is molded a terminal flange to which a sealing film is applied that closes the filling opening of the insertion capsule on the extraction side, and wherein the insertion capsule lies on the console (a circular ledge 38; P54:11-12, Fig. 5) of the extraction capsule, and the insertion capsule is held in position by the sealing film of the extraction capsule, which is also connected with the injection-side bottom of the insertion capsule.

However, Rondelli (US 9,580,235) discloses
	an insertion capsule (114; Fig. 2) is held in the extraction capsule (100; Fig. 2), 

	However, no one discloses
and has an injection bottom that aligns flush with the terminal flange of the extraction capsule, wherein the injection-side bottom of the insertion capsule is adjoined by a conical lateral wall, on which is molded a terminal flange to which a sealing film is applied that closes the filling opening of the insertion capsule on the extraction side, and wherein the insertion capsule lies on the console (a circular ledge 38; P54:11-12, Fig. 5) of the extraction capsule, and the insertion capsule is held in position by the sealing film of the extraction capsule, which is also connected with the injection-side bottom of the insertion capsule.

The closest references are Rondelli (US 9,580,235), Jaeger (US-3802056), Zeng (US-20030161912), but the combination does not disclose the above feature individually or in combination.

Claims 9 and 12-14 depend on claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vanni (US-20150183576), Bisio (US-10000335), Rondelli (US-9580235).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYOUNGHYUN BAE/Examiner, Art Unit 3761                   

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761